Citation Nr: 1812027	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  10-49 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

The propriety of a reduction from 50 percent to 10 percent for right elbow degenerative joint disease with joint spur (DJD), effective from August 1, 2010.


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and from January 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, wherein, in pertinent part, the RO reduced the disability rating for the Veteran's right elbow pain and DJD from 50 percent to 10 percent, effective from August 1, 2010.

In April 2012, the Veteran testified at a travel board hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in September 2014 for additional development.  In an October 2016 decision, the Board, inter alia, found that the reduction in evaluation of right elbow DJD from 50 percent to 10 percent was proper. 

In response to the October 2016 decision, the Veteran appealed the decision to the Court of Appeals for Veterans Claims (CAVC). A Joint Motion for Remand (JMR) was filed and on June 19, 2017, the CAVC issued an Order returning the case to the Board for action consistent with the JMR. 

The Board declines to assume jurisdiction at this time for the increased rating for right elbow DJD and total disability rating based upon individual unemployability (TDIU) issues and will refer these matters to the RO for adjudication.  The JMR identifies the reduction in rating as the sole issue on remand from CAVC and the RO has not recertified the increased rating issue back to the Board.  Since the issue on remand is the propriety of a rating reduction and not an increased rating, the Board declines to assume jurisdiction.  Peyton v. Derwinski, 1 Vet. App. 282 (1991) (distinguishing claims for rating reduction and increase rating); see Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU must be considered when raised by the record in increased rating claims).  The Board further declines at this time to assume jurisdiction for the claims of increased rating for bilateral hearing loss and service connection for a heart disorder, as raised by the February 2018 substantive appeal, because the RO has not certified the issues to the Board.  


FINDINGS OF FACT

1.  The Veteran is right-hand dominant. 

2.  The evidence of record persuasively demonstrates sustained and material improvement of the Veteran's service-connected right elbow degenerative joint disease with joint spur.


CONCLUSION OF LAW

A reduction from a 50 percent rating for right elbow degenerative joint disease with joint spur, effective August 1, 2010, was proper.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Codes 5003, 5206 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the JMR, the parties agreed that in the October 2016 decision, the Board should have addressed: (1) the flare-up statements in the December 2009 VA examination, (2) the added brace and flare-up statements between the October 2008 and December 2009 examinations, (3) the testimony from the 2012 hearing, and (4) a September 2010 private doctor's opinion.  The parties agreed to remand the CAVC appeal for readjudication consistent with the foregoing.  

In October 2008, a VA examiner diagnosed the Veteran with bilateral elbow pain, degenerative joint disease with bilateral bone spurs.  The examiner noted that the Veteran is right hand dominant.  The examiner found that the Veteran had pain on the medial epicondyle area of the right elbow with no swelling, warmth, instability, easy fatigability, or incoordination.  On examination, the Veteran's right elbow showed pain on flexion to 40 degrees and pain occurring with complete extension of the right elbow.  The examiner found that there was fatigability with joint examination after three repetitions, but no incoordination or weakened movement.  The examiner found that there were no additional limitations due to pain, fatigue, weakness, or lack of endurance following repetitive use.

In a March 2009 treatment record with a private examiner, the doctor stated that he had not seen the Veteran in a while, but that the Veteran "ha[d] done well with his elbow."  The private doctor did not examine the Veteran's range of motion or provide more detail about the condition of the Veteran's elbow.

In a December 2009 VA examination, the examiner noted that the Veteran's pain was now constant and that he used an "over-the-counter type brace" that helped with the pain.  The examiner noted that the Veteran's elbow would pop, but did not swell or grind.  The examiner stated that he Veteran's pain is constant except for when he got flare-ups, which would happen two times a week and last for two hours, during which time the Veteran had to slow down his physical activity with his arms.  On examination, the examiner noted an enlarged bone on the posterior aspect of the elbow and pain to palpation on the medial and lateral epicondyle.  The examiner found no edema note, full strength in upper extremities, normal sensation to the upper extremities, normal brachial reflexes, and no atrophy in the muscles.  The examiner also found that the Veteran could flex his elbow to 145 degrees with pain from 100 to 145 degrees, extend his elbow to 0 degrees with pain from 45 to 0 degrees, supinate his forearm to 85 degrees with pain from 60 to 85 degrees, and pronate his forearm to 80 degrees with pain from 60 to 80 degrees.  The examiner found that the Veteran had no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use. 

In two treatment records with a private examiner from February 2010 and one from March 2010, the Veteran's private examiner noted good range of motion of the elbow.  The examiner noted tenderness of the joints, but no effusion.  The private examiner did not provide measurements of the Veteran's range of motion or provide more detail about the condition of the Veteran's elbow.

In a June 2010 private treatment record, the examiner noted that the Veteran's range of motion had been relatively preserved and that movement had been met with increased discomfort over time.  On examination, the examiner found that the Veteran's range of motion "appear[ed] to be relatively intact but with pain in extreme positions."  The examiner noted no swelling and some mild grinding.  The examiner found that the Veteran's current limitations were stable with some progression to worsening over time, depending on usage.  The examiner found that the Veteran did not have an appreciable decline in his range of motion over time and noted that the majority of his limitations were due to pain. 

In a July 2010 private treatment record, the examiner found that the Veteran's right elbow was quite painful with extension/flexion of the right arm.  The examiner noted that the pain was worse with the right elbow than the left elbow.  The examiner did not provide measurements of the Veteran's range of motion. 

In September 2010, the Veteran's private doctor provided a letter pertaining to his diffuse joint pain.  The doctor stated that the Veteran has intermittent joint pain and limitations, with decreased range of motion due to "activity, weather, etc."  The doctor stated that the Veteran had notable decreased range of motion, with the right elbow worse than the left and restricted at about 90 degrees.  The doctor noted that the range of motion worsens or improves, depending on when it is measured. 

In a January 2011 VA examination, the examiner diagnosed the Veteran with osteoarthritis of bilateral elbows, right greater than left.  The examiner noted that the Veteran is right-handed, denied any swelling, and did not report use of any assistive devices.  The Veteran reported increased pain if his elbow was sedentary and that the pain was worse in the morning and with lifting.  The examiner stated that he could not lift more than 5 to 10 pounds with his right hand and had no limitation of lifting with the left hand.  Upon examination, the examiner found that the right elbow was tender to palpitation over the medial and lateral services, no edema, no warmth, and no crepitus.  The right elbow flexion was to 110 degrees for three repetitions with pain, extension was to 0 degrees for three repetitions with pain, supination and pronation was to 80 for three repetitions with pain.  

The Veteran provided testimony at the April 2012 hearing.  The Veteran reported that his condition has worsened, including increased difficulty lifting, loss of full extension, and pain on flexion.  He reported pain with any movement of the elbow and stiffness in the joint.  He further stated that the pain sometimes radiates to his shoulders and that he will drop items from his hand.  The Veteran expressed puzzlement for the reduced rating because he reports increased pain. 

In an October 2014 VA examination, the examiner found that the Veteran's right elbow range of motion was flexion to 130 degrees, extension to 0 degrees, forearm supination to 80 degrees, forearm pronation to 75 degrees, with pain on all measurements.  The examiner further found that the Veteran was able to do at least three repetitions without additional functional loss of range of motion.  The examiner found evidence of mild tenderness to palpate at the medial epicondyle.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time, but that the examination neither supports nor contradicts the Veteran's statements describing functional loss with repetitive use over time.  The examiner stated that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  The examiner noted that the Veteran denied flare-ups and stated that the symptoms were the same all the time.  The examiner found that the Veteran had normal muscle strength.  The examiner also found that the Veteran does not have ankylosis, flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The examiner noted that the Veteran did not use assistive devices.  

In an April 2017 VA examination, the examiner changed the Veteran's diagnosis to bilateral lateral epicondylitis and bilateral medial epicondylitis.  On examination, the examiner found that the Veteran's right elbow range of motion included flexion to 140 degrees, extension to 10 degrees, forearm supination to 80 degrees, and forearm pronation to 80 degrees, with pain noted on extension.  The examiner found that pain caused the functional loss.  The examiner also found that the Veteran was able to perform repetitive use with no loss of function or range of motion after three repetitions.  The examiner noted the Veteran was being examined immediately after repetitive use over time; however, she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because the Veteran reported even more swelling at times.  The examiner noted that the Veteran reported flare-ups, which were described as swelling most of the time and an inability to extend the arm at the elbow, and that the examination was not being conducted during a flare-up.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss during flare up, but she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time because he reports even more swelling at times.  The examiner found objective evidence of localized tenderness or pain on palpitation of the joint or associated soft tissue due to swelling of the joint.  The examiner found no evidence of crepitus, pain with weight bearing, ankylosis, flail joint, joint fracture, ununited fracture, malaligned fracture, or impairment of supination or pronation.  The examiner also found no reduction in muscle strength and no muscle atrophy.  The examiner noted that the contributing factors of the disability included less movement than normal and swelling.  The examiner also noted that the Veteran did not use assistive devices. 

Legal Principles and Analysis

When reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating decision proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at the latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  The Board notes that the Veteran does not contest whether the procedural requirements under 38 C.F.R. § 3.105(e) have been met and maintains the finding in the October 2016 decision that the requirements have been satisfied.

Rating agencies will handle cases affected by any change of medical findings or diagnosis, in order to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of the Veteran's life.  38 C.F.R. § 3.344(a).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level for five years or more and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344.  The issue is whether the reduction was proper based on the evidence of record.  Where a disability rating has continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In the February 2009 and May 2010 rating decisions, the Veteran's right elbow DJD was evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5206.  Because Veteran is right-hand dominant, the rating criteria for the major extremity will be used.  Under Diagnostic Code 5206, a 10 percent rating is warranted when the flexion of a major forearm is a limited to 100 degrees.  A 20 percent rating is warranted when the flexion of a major forearm is a limited to 90 degrees.  A 30 percent rating is warranted when the flexion of a major forearm is a limited to 70 degrees.  A 40 percent rating is warranted when the flexion of a major forearm is a limited to 55 degrees.  A 50 percent rating is warranted when the flexion of a major forearm is a limited to 45 degrees.

Since the October 2008 VA examination, the Veteran's range of motion for the right elbow disability appears to have improved.  Several private treatment records from 2009 and 2010 indicate that the Veteran's overall range of motion was fairly consistent and was predominately impacted by pain.  The measurements of flexion were, at worst, at 100 degrees before the reduction and 90 degrees after the reduction.  Notably, the medical records do not indicate that the Veteran's limitation of flexion was anywhere near the 45 degrees that would warrant a 50 percent rating. 

Although the addition of an over-the-counter brace and report of flare-ups in the December 2009 VA opinion, the September 2010 private doctor's note, and the April 2012 testimony may suggest that the reduction should have been rated higher than 10 percent, the evidence does not support a finding of an improper rating reduction.  The issue of a rating between 10 and 50 percent is being addressed in the Veteran's claim for an increased rating for right elbow disability from August 1, 2010.  That increased rating claim has not been certified to the Board and the Board declines to assume jurisdiction for the claim at this time.  





(Continued on the next page)
ORDER

A reduction from a 50 percent rating for right elbow degenerative joint disease with joint spur, effective August 1, 2010, was proper.  




______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


